UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6299



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GLENN CARSON MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-98-68, CA-02-770-5-BO)


Submitted:   July 18, 2003                 Decided:   August 12, 2003


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Carson Moore, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Glenn Carson Moore, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).      An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable jurists would find both that his constitutional claims

are debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322, 123 S. Ct. 1029, 1040 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th   Cir.),   cert.   denied,    534   U.S.   941   (2001).       We     have

independently reviewed the record and conclude that Moore has not

made the requisite showing.        Accordingly, we deny the motion to

construe the informal brief as a certificate of appealability, deny

a certificate of appealability, and dismiss the appeal.               See 28

U.S.C. § 2253(c) (2000).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument     would   not    aid    the

decisional process.




                                                                    DISMISSED


                                     2